Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-20 have been considered but are moot because the new ground of rejections are based upon Applicant’s amendments to the claims.  However, the Arguments pertaining to Gooch (US 2012/0007742) are being addressed below.
Applicant's arguments filed 2/11/22 have been fully considered but they are not persuasive. 
Applicant argues 
GOOCH et al. teaches that fins 53 extend downward from LED module 48 and heat spreader 52 to be positioned in an air flow from ion wind fan 30, and does not correspond to a heat dissipation bridge that is located on a flow path through which the ionic wind flows and is erected above the heating element so as to cross the flow path of the ionic wind, as recited in claim 1.

The Gooch reference has been re-interpreted where the heating element is the electrical components of element 42.  Therefore, the heat dissipation bridge is located .   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 requires “the ionic wind flows between the lower heat sink and the circuit board.”  Based upon figures 4, 6A, 7A, 8A, 9A, the ionic wind flows above the circuit board, and not below the circuit board.  The heat dissipation means (ionic wind generator) 70 is mounted at a vertical elevation that is above the circuit board 50.  Nowhere in the originally filed application is there disclosure that “the ionic wind flows between the lower heat sink and the circuit board” as required by amended claim 18.
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thin” in claim 13 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. When is the heat dissipation structure thin and when is the heat dissipation structure not thin.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3’s requirement of “the heat dissipation bridge   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gooch (US 2012/0007742).
With respect to Claim 1, Gooch teaches an electronic device (fig. 3, 40) having a heat dissipation function (¶[0002]), the electronic device comprising: a heating element (¶[0063], l. 6) provided in an inner space (fig. 3, inside of 40) of a casing (42,43); a heat dissipation means (30) provided in the casing to be adjacent (see fig. 3, 30 adjacent to electronics in 42) to the heating element and causing an ionic wind (¶[0050], l. 3) to flow to the inner space; and a heat dissipation bridge (53) protruding (see fig. 3, 53 protrude downwards toward electronics in 42) in a direction (fig. 3, downward) of the heating element to exchange heat (the heat is from electronics in 42; note: this is in an embodiment where the dielectric cover ¶[0063], l. 9 is omitted) there is no requirement that the heat is generated by the heating element) with the ionic wind flowing through 
With respect to Claims 2, 3, 6-10, and 16, Gooch further teaches a first end (fig. 3, bottom of 53) of the heat dissipation bridge protrudes in the direction of the heating element and a second end (fig. 3, top of 53) of the3 Reply to Office Action of heat dissipation bridge at an opposite side of the first end is directly connected (see fig. 3) to the heat sink (claim 2), the heat dissipation bridge is located in a flow path (fig. 6B, air flow arrow) through which the ionic wind flows (claim 3), the heat dissipation means comprises: a power module (fig. 1, 20); a wire electrode (12) connected (using 17) to the power module and configured to receive power from the power module to become an emitter electrode (12); and 4Reply to Office Action of a counter electrode (14) spaced apart from the wire electrode in a direction closer to the heat dissipation bridge and grounded (¶[0046], l. 5) at a same time of being connected (using 18) to the power module to become a collector electrode (14) (claim 6), the heat dissipation means comprises a module housing (fig. 2A, 34) provided in (see fig. 3, in casing of 42,43) the casing, the module housing having an installation space (see fig. 2A) which is open to opposite sides of the module housing, wherein the wire electrode is installed at an entrance (far side of fig. 2A) of the installation space and the counter electrode is installed at an exit (near side of fig. 2A) of the installation space (claim 7) the power module and one side of the wire electrode are electrically connected (using .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wong (US 2011/0110041) and Brewer (US 6,522,536).
With respect to Claims 1 and 3, Wong teaches an electronic device (fig. 5, 40) having a heat dissipation function (see title), the electronic device comprising: a heating element (48) provided in an inner space (fig. 5, inside of 42) of a casing (42); a heat dissipation means (62) provided in the casing to be adjacent (see fig. 5) to the heating element and causing a wind to flow to the inner space; and a heat dissipation bridge t than traditional fan based techniques” (col. 4, ll. 5-8).  
With respect to Claims 2 and 4, Wong further teaches a first end (fig. 5, leftwards toward 48) of the heat dissipation bridge protrudes (fig. 5, leftwards toward 48) in the direction of the heating element and a second end of the3 Reply to Office Action of heat dissipation bridge at an opposite side of the first end is directly connected (see ¶[0026], ll. 1-4, interface material “can be applied” which makes it optional allowing for “directly connected”) to the heat sink (60) (claim 2), the first end of the heat dissipation bridge is in direct contact (¶[0022], ll. 11-12 and see fig. 5) with a surface (fig. 5, surface of 48 against 54) of the heating element (claim 4), .  
With respect to Claims 6 and 8, Wong fails to disclose an ionic wind heat dissipation means.  Brewer teaches the heat dissipation means comprises: a power module (34); a wire electrode (42) connected (fig. 2, by 40) to the power module and t than traditional fan based techniques” (col. 4, ll. 5-8). 
With respect to Claim 17, Wong teaches an electronic device (fig. 5, 40) having heat dissipation function (see title), the electronic device comprising: a circuit board (44) provided in an inner space (fig. 5, inside of 42) of a casing (42); a heating element (48) mounted on the circuit board; a heat dissipation means (62) installed in the casing to be adjacent (see fig. 5) to the heating element and allowing a wind to flow to the inner space; and 7Reply to Office Action of a heat dissipation bridge (54) protruding in a direction (see fig. 5, protruding toward 48) of the heating element and exchanging heat with the flowing wind, wherein at least a portion of the heat dissipation bridge is connected to a heat sink (60) and transfers heat received from the heating element to the heat sink, wherein the heat dissipation bridge is located on a flow path (fig. 5, when 62 is operating, airflow will be over 543 of 54) through which the wind flows, and is erected above (fig. 5, to the right of t than traditional fan based techniques” (col. 4, ll. 5-8).  
Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wong (US 2011/0110041), Brewer (US 6,522,536) and Gooch (US 2012/0007742).
Wong and Gooch disclose the claimed invention except for a module housing.  Gooch teaches the heat dissipation means comprises a module housing (fig. 2A, 34) provided in (see fig. 3, in casing of 42,43) the casing, the module housing having an installation space (see fig. 2A) which is open to opposite sides of the module housing, wherein the wire electrode is installed at an entrance (far side of fig. 2A) of the installation space and the counter electrode is installed at an exit (near side of fig. 2A) of the installation space.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wong and Brewer with the heat dissipation means of Gooch for the purpose of having a module housing that “can establish the spatial relationship between the electrodes” (¶[0051], ll. 7-8).
Claims 11-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wong (US 2011/0110041), Brewer (US 6,522,536) and Kamotani (JP 2000-232287).

Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wong (US 2011/0110041), Brewer (US 6,522,536) and Wang (US 7,760,506).
Wong and Brewer disclose the claimed invention except for a heat exchange part is provided on a surface of the heat dissipation bridge to have a recessed shape and 
Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wong (US 2011/0110041), Brewer (US 6,522,536) and Miura (US 2018/0172360).
Wong and Brewer disclose the claimed invention except for the heat dissipation bridge is made of a porous metal foam material, or the heat dissipation bridge is provided with a heat dissipation block having a cross-sectional area larger than a cross-sectional area of the heat dissipation bridge, wherein the heat dissipation block is made of a porous metal foam material. Miura teaches the heat dissipation bridge (fig. 13, 11B) is made of a porous metal foam material (231 and 4[0120]) (while the claim requires the heat dissipation bridge to be made of porous metal foam material, there is no prohibition for the heat dissipation bridge to be also made of other materials).
Claim 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Gooch (US 2012/0007742) and Wang (US 2011/0037367).
With respect to Claim 17, Gooch teaches an electronic device (fig. 3, 40) having heat dissipation function (¶[0002]), the electronic device comprising: a heating element (¶[0063], l. 6) provided in an inner space (fig. 3, inside of 40) of a casing (42,43); a heat dissipation means (30) installed in the casing to be adjacent (see fig. 3, 30 adjacent to 
Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Gooch (US 2012/0007742), Wang (US 2011/0037367) and Huang (US 2011/0139401).
Gooch further teaches the heat dissipation means comprises: a power module (fig. 1, 20); a wire electrode (12) connected (using 17) to the power module and configured to receive power from the power module to become an emitter electrode (12); 4Reply to Office Action of a counter electrode (14) spaced apart from the wire electrode in a direction closer 
Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wong (US 2011/0110041), Brewer (US 6,522,536), Gooch (US 2012/0007742) and Huang (US 2011/0139401).
Wong discloses the claimed invention except for an ionic wind heat dissipation means.  Wong fails to disclose the heat dissipation means comprises: a power module mounted on the circuit board; a wire electrode connected to the power module and configured to receive power from the power module to become an emitter electrode; and a counter electrode spaced apart from the wire electrode in a direction closer to the heat dissipation bridge and grounded at the same time of being connected to the power module to become a collector electrode, and wherein the heat dissipation means t than traditional fan based techniques” (col. 4, ll. 5-8).  Wong and Brewer fail to disclose a module housing.  Gooch teaches the heat dissipation means comprises a module housing (fig. 2A, 34) provided in (see fig. 3, in casing of 42,43) the casing, the module housing having an installation space (see fig. 2A) which is open to opposite sides of the module housing, wherein the wire electrode is installed at an entrance (far side of fig. 2A) of the installation space and the counter electrode is installed at an exit (near side of fig. 2A) of the installation space.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wong and Brewer with the heat dissipation means of Gooch for the purpose of having a module housing that “can establish the spatial relationship between the electrodes” 
Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wong (US 2011/0110041), Brewer (US 6,522,536), Gooch (US 2012/0007742), Huang (US 2011/0139401) and Kamotani (JP 2000-232287).
Wong, Brewer, Gooch and Huang disclose the claimed invention except for a heat exchange part is provided on a surface of the heat dissipation bridge.  Kamotani further teaches a heat exchange part (20) is provided on a surface (fig. 2, outer surface) of the heat dissipation bridge and increases a surface area (outside dia. of 19) of the heat dissipation bridge, and wherein the heat exchange part is a heat dissipation protrusion part (20) protruding see fig. 2, protruding radially outward) from the surface of the heat dissipation bridge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wong, Brewer and Gooch with the heat exchange part of Kamotani for the purpose of providing fins that increase the surface area of the heat dissipation bridge for increased rate of heat transfer from the heat dissipation bridge.
Allowable Subject Matter
Claim 5 would be allowable to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 5 is allowable over the art of record because the prior art does not teach or suggest that “the heat sink is provided in the casing such that at least a portion of an outer surface of the heat sink is exposed to an outside of the casing and the heat dissipation bridge is connected to an opposing inner surface of the heat sink.” The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 5 patentable over art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   US 8,305,728 discloses an ionic wind heat dissipation means.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  3/4/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835